

Exhibit 10.2
Form of Option Award Agreement
between Prothena Corporation plc and Registrant’s Non-Employee Directors
(used beginning May 16, 2018)


PROTHENA CORPORATION PLC
2018 LONG TERM INCENTIVE PLAN
Option Award Agreement – Cover Sheet


Prothena Corporation plc, an Irish public limited company (the “Company”),
hereby grants an Option to acquire its Shares to the individual named below. The
terms and conditions of the Option are set forth in this cover sheet, in the
attached Option Award Agreement and in the Prothena Corporation plc 2018 Long
Term Incentive Plan (the “Plan”). All capitalized terms used but not defined in
this cover sheet and the attached Option Award Agreement will have the meanings
ascribed to such terms in the Plan.




Granted to:
 
[Name]
Grant Date:
 
[ ]
Shares subject to the Option:


 
[ ]
Exercise Price per Share:


 
$[ ]
Expiration Date:
 
[ ]
Vesting Start Date:
 
[ ]
Vesting Schedule:
 
[ ]





By signing this cover sheet, you agree to all of the terms and conditions
described in the attachment and in the Plan.






Signature: _____________________            Date: _______________
         [Name]




Company: _____________________
[Authorized Officer]


1

--------------------------------------------------------------------------------




PROTHENA CORPORATION PLC
2018 LONG TERM INCENTIVE PLAN
Option Award Agreement




Nonqualified Stock Option (NQSO)
 
For U.S. tax purposes, this Option is intended to be a Nonqualified Stock Option
and not an Incentive Stock Option (ISO), and will be interpreted accordingly.
 
 




Vesting
 
Your right to exercise this Option vests in total on the [ ] anniversary of the
Vesting Start Date, as shown on the cover sheet. The percentage of the total
number of Shares for which this Option will vest and become exercisable is as
follows:


Anniversary of Vesting
   Start Date: Percentage
      
   [ ] [ ]%
   
Except as otherwise provided in the Plan, the entire Option vests and becomes
exercisable if (i) following a Change in Control, your service as a Director is
terminated for any reason; (ii) you die while you are still a Director; or (iii)
your service as a Director terminates because of your Total and Permanent
Disability (as defined below).


Except as provided above, all Shares will cease vesting as of the date your
service as a Director has terminated for any reason.
 
 




Term
 
Your Option will expire in any event at the close of business at the Company’s
registered office on the [ ] anniversary of the Grant Date, as shown on the
cover sheet. (It will expire earlier if your service with the Company
terminates, as described below.)
 
 




Death
 
If you die prior to expiration of this Option, then your right to purchase
vested Shares under this Option will expire at the close of business at the
Company’s registered office on the date that is twenty-four (24) months after
the date of death (or on the [ ] anniversary of the Grant Date, if earlier).
During that twenty-four-month (24) period, your estate or heirs may exercise
this Option.
 
 
 



2

--------------------------------------------------------------------------------




Disability
 
If your service as a Director terminates because of your Total and Permanent
Disability, then your right to purchase vested Shares under this Option will
expire at the close of business at the Company’s registered office on the date
that is twenty-four (24) months after your termination date (or on the [ ]
anniversary of the Grant Date, if earlier). “Total and Permanent Disability”
means that you are unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year.
 
 




Six Years of Service with the Company
 
If you have served as a Director for six or more years and your service as a
Director is terminated by your retirement or resignation, then your right to
purchase vested Shares under this Option will expire at the close of business at
the Company’s registered office on the date that is twenty-four (24) months
after your termination date (or on the [ ] anniversary of the Grant Date, if
earlier).
 
 




Other Termination
 
Except as provided above, if you have not served as a Director for at least six
years at the time your service as a Director terminates, then your right to
purchase vested Shares under this Option will expire at the close of business at
the Company’s registered office on the 90th day after your termination date (or
on the [ ] anniversary of the Grant Date, if earlier).


The Company determines when your service terminates for this purpose.
 
 
 
 
 
 
Restrictions on Exercise
 
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law, regulation or Company policy.
 
 







3

--------------------------------------------------------------------------------




Notice of Exercise
 
When you wish to exercise this Option, you must complete and execute such
documents, if any, and complete such processes, that the Company or a securities
broker approved by the Company may require to accomplish the Option exercise
(“Notice of Exercise”).


If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
 
 




Form of Payment
 
When you submit your Notice of Exercise, you must include payment of the
exercise price for the Shares you are purchasing. Payment may be made in one (or
a combination of both) of the following forms:
 
 
 
 
 
•    Your personal check, a cashier’s check or a money order.


•    Irrevocable directions to a securities broker approved by the Company to
sell your Shares subject to the Option and to deliver all or a portion of the
sale proceeds to the Company in payment of the exercise price. (The balance of
the sale proceeds, if any, less withholding taxes, if applicable, will be
delivered to you.) The directions must be given by signing forms, if any,
provided by the Company or the securities broker.


With the consent of the Administrator, payment may also be made by any other
method set forth in Section 6.5 of the Plan.
 
 




Taxes
 
You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any taxes that may be due as a result of the Option
exercise.
 
 




Restrictions on Resale
 
By signing this Agreement, you agree not to sell any Shares received upon
exercise of the Option at a time when applicable laws, regulations or Company
policies prohibit a sale.
 
 







4

--------------------------------------------------------------------------------




Transfer of Option
 
Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will.


Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to honor a Notice of Exercise
from your former spouse, nor is the Company or the securities broker obligated
to recognize your former spouse’s interest in your Option in any other way.
 
 




Shareholder Rights
 
You, or your estate or heirs, have no rights as a shareholder of the Company
with respect to any Shares subject to the Option until a proper Notice of
Exercise has been submitted, the exercise price has been tendered and you, or
your estate or heirs, become the holder of such Shares. No adjustments are made
for dividends or other rights if the applicable record date occurs before a
proper Notice of Exercise has been submitted and the exercise price has been
tendered, except as described in the Plan.
 
 




Adjustments
 
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Shares covered by this Option and the exercise price per
Share may be adjusted pursuant to the Plan. In the event where the Company is a
party to a merger, this Option will be handled in accordance with the Plan.




Applicable Law
 
This Agreement will be interpreted and enforced under the laws of Ireland.
 
 




The Plan and Other Agreements
 
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.







5

--------------------------------------------------------------------------------




By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.




6